Order reversed on the law, with ten dollars costs and disbursements, and plaintiff’s motion denied, with ten dollars costs. Memorandum: We do not regard this action as involving a “ long account,” in its legal sense, within the meaning of section 466 of the Civil Practice Act. (Thibaudeau v. City of Niagara Falls, 239 App. Div. 644; Hemmerich v. City of Geneva, 251 id. 105.) Although it appears from the bill of particulars that plaintiff’s services are capable of itemization, those items do not constitute an account between the parties within the contemplation of the statute. (Rondall v. Sherman, 131 N. T. 669, 670; Spence v. Simis, 137 id. 616, 618; Steck v. Colorado Fuel & Iron Co., 142 id. 236, 250; Snell v. Niagara Paper Mills, 193 id. 433, 436; Schaffer v. City Bank Farmers Trust Co., 269 id. 336, 339-342; Deivey v. National Surety Co., 222 App. Div. 783; Pace v. Amend, 164 id. 206, 207, 208.) All concur. (The order grants a motion for a reference, in an action to recover attorneys’ fees.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.